     Case 1:16-cv-07586-AJN-BCM Document 82 Filed 10/15/18 Page 1 of 3


                                                                                  r           . -
                                 UNITED STATES DISTRICT COUR                          USDC SDNY
                                SOUTHERN DISTRICT OF NEW YO                           DOCUMENT
                                                                                      ELECTRO NI CALLY FILED
···-··········································································X       DOC#:             1 1
MOLLY GREEN, on behalfofherselfand all others
similarly situated,
                                                                                      DATE FILED:   /OpS'/,
                                                                                                      t
                                                                                                            L
                                        Plaintiff,

                      •against-
                                                                                      Civ. No.: 16-cv-07586 (AJN)
HUMANA AT HOME, INC, d/b/a SENIORBRIDOE
FAMILY COMPANIES, INC.

                                       Defendant.

•••••••••••••••••••••.••••••..••••.•.•.•.....••....••....•••••••...•••••••.•..X


                   STIPULATION REGARDING DOCUMENT PRODUCTION

         WHEREAS the parties entered into a case-handling stipulation, which was so ordered by

the Court (Dkt. 61, "Stipulation");

         WHEREAS Plaintiff has requested additional discovery, Defendant has disputed the

appropriateness of such discovery, and the parties have conferred regarding same, including

Defendant's production         of documents and Plaintiffs request for further documents including
privileged documents;

        It hereby is STIPULATED AND AGREED, by and between Plaintiff and Defendant as

follows:

         1.       Without waiver of any applicable privilege, including as to any other document,

                  Defendant shall produce the 11 documents on its Privilege Log identified by

                  Plaintiff's counsel in correspondence dated September 20, 2018. This production

                  is expressly based on Plaintiffs representation that she shall not seek any further

                 document production (other than specific, non-privileged documents identified by

                 Ms. Driscoll in her deposition, to be conducted as noted below) nor seek further
Case 1:16-cv-07586-AJN-BCM Document 82 Filed 10/15/18 Page 2 of 3




       waiver of the attorney-client or work product privilege. To the maximum extent

       permitted by law, Plaintiff shall introduce such documents in the above proceeding

       confidentially and under seal;

  2.   Plaintiff's application for further documents is withdrawn with prejudice, and,

       subject to the Court's discretion, the case management conference scheduled for

       October 23, 2018 is adjourned, sin_e die;

  3.   Ms. Driscoll shall appear for deposition as previously noticed on a mutually

       -convenient date on or before November 20, 2018. Plaintiff shall not seek to depose

       any additional witnesses;

  4.   Remaining briefing on the parties' pending motions for summary judgment and

       Plaintiffs motion for class certification shall be completed as follows:

               •   Plaintiff's opposition to Defendant's motion for summary judgment and

                   reply in support of Plaintiff's motion for summary judgment: December

                   5, 2018;

               •   Defendant's reply in support of Defendant's motion for summary

                   judgment: December 19, 2018;

               •   Defendant's opposition to Plaintiff's motion for class certification (Dkt.

                   51, 52): December 19, 2018;

               •   Plaintiff's reply in support of her motion for class certification:

                   December 28, 2018.
       Case 1:16-cv-07586-AJN-BCM Document 82 Filed 10/15/18 Page 3 of 3




 JOSEPH & NORINSBERG                          JACKSON LEWIS P.C.
 ATTORNEYS FOR PLAINTIFF                      ATTORNEYS FOR DEFENDANT
 225 Broadway, Ste. 2700                      58 South Service Rd., Ste. 250
 New York, New York 10007                     Melville, New York 11747
 (212) 227-5700                               (63 I) 247-0404

                                              90 State House Square, 8th Floor
                                              Hartford, CT 06103
                                             (860)522~                   ~
 By:                                          By:      ,....--      =1
                                                       NOEL P. TRIPP, ESQ.
                                                       DAVID R. GOLDER, ESQ.


                                              Dated:             /r);; 1--/i i
                       SO ORDERED on this   \gl day of~2018

                           ~~~b?A~
                             United States Magistrate Judge
4824-3888-1912, v. 4
